DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A preferential control cancel system having a central processing unit and a storage device, the storage device storing instructions, the instructions, when executed by the central processing unit, configured to perform a method, the method comprising: determining whether a vehicle approaching an intersection is an execution target of preferential control for preferential passage through the intersection, the preferential control configured to extend a green interval of a traffic signal light at the intersection; and causing, from a start of the preferential control to an end of the extended green interval of the traffic light, execution of the preferential control to be canceled in a case where the vehicle is determined to be the execution target and a predetermined condition is satisfied, wherein the method further includes a process of determining whether the vehicle can pass through the intersection before the end of the extended green intervals based on probe information of the vehicle, and wherein the predetermined condition is that it is determined in the process
Prior arts of record fail to disclose “A preferential control cancel system having a central processing unit and a storage device, the storage device storing instructions, the instructions, when executed by the central processing unit, configured to perform a method, the method comprising: determining whether a vehicle approaching an intersection is an execution target of preferential control for preferential passage through the intersection, the preferential control configured to extend a green interval of a traffic signal light at the intersection; and causing, from a start of the preferential control to an end of the extended green interval of the traffic light, execution of the preferential control to be canceled in a case where the vehicle is determined to be the execution target and a predetermined condition is satisfied, wherein the method further includes a process of determining whether the vehicle can pass through the intersection before the end of the extended green intervals based on probe information of the vehicle, and wherein the predetermined condition is that it is determined in the process that the vehicle cannot pass through the intersection before the end of the extended green interval of the traffic light.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 4-5, 8 and 9 depend on and further limit of independent claim 1, therefore claims 4-5, 8 and 9 are considered allowable for the same reason.
Regarding claim 6, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 6 "A cancel method for cancelling preferential control for preferential passage through an intersection, the preferential control being executed for a vehicle approaching the intersection, the the method further includes a process of determining whether the vehicle can pass through the intersection before the end of the extended green interval based on probe information of the vehicle, and the predetermined condition is that it is determined in the process that the vehicle cannot pass through the intersection before the end of the extended green interval of the traffic light.".
Prior arts of record fail to disclose “A cancel method for cancelling preferential control for preferential passage through an intersection, the preferential control being executed for a vehicle approaching the intersection, the preferential control configured to extend a green interval of a traffic signal light at the intersection, the method comprising: determining whether the vehicle is an execution target of the preferential control; and causing, from a start of the preferential control to an end of the extended green interval of the traffic light, execution of the preferential control to be canceled in a case where the vehicle is determined to be the execution target and a predetermined condition is satisfied, wherein the method further includes a process of determining whether the vehicle can pass through the intersection before the end of the extended green interval based on probe information of the vehicle, and the predetermined condition is that it is determined in the process that the vehicle cannot pass through the 
Regarding claim 7, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 7 "A non-transitory computer readable medium having a computer program stored therein, the computer program causing a computer to execute a process of canceling preferential control for preferential passage through an intersection, the preferential control configured to extend a green interval of a traffic signal light at the intersection, the preferential control being executed for a vehicle approaching the intersection, the program causing the computer to execute: determining whether the vehicle is an execution target of the preferential control; and causing, from a start of the preferential control to an end of the extended green interval of the traffic light, execution of the preferential control to be canceled in a case where the vehicle is determined to be the execution target and a predetermined condition is satisfied wherein the computer further executes a process of determining whether the vehicle can pass through the intersection before the end of the extended green interval based on probe information of the vehicle, and the predetermined condition is that it is determined in the process that the vehicle cannot pass through the intersection before the end of the extended green interval of the traffic light.".
Prior arts of record fail to disclose “A non-transitory computer readable medium having a computer program stored therein, the computer program causing a computer the computer further executes a process of determining whether the vehicle can pass through the intersection before the end of the extended green interval based on probe information of the vehicle, and the predetermined condition is that it is determined in the process that the vehicle cannot pass through the intersection before the end of the extended green interval of the traffic light.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683